DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROY SANDERS,
                                Appellant,

                                    v.

      DORIS RICH CORYA, individually, PAUL J. RICH SANDERS,
  individually, and DORIS CORYA and PAUL J. RICH SANDERS as co-
trustees of the Trust Under Will of Eleanor M. Rich dated June 10, 1964,
 and Doris Rich Corya, as Trustee of The Sanders Trust dated October 6,
   1953, Revocable Trust of John P. Corya dated October 11, 1993 and
        Irrevocable Trust of John P. Corya dated October 11, 1993,
                                 Appellees.

                              No. 4D16-2508

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; 50-2011-CP-000158-XXXXNB, Judge; L.T. Case No. Janis
Brustares Keyser.

  Adrian P. Thomas, Michele M. Thomas and Daniel A. McGowan of
Adrian Philip Thomas, P.A., Fort Lauderdale, for appellant.

   Brian M. O’Connell and Ashley Crispin Ackal of Ciklin Lubitz &
O’Connell, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.